Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 6, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144168                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 144168
                                                                    COA: 302288
                                                                    Oakland CC: 2007-216103-FH
  CAMILO ACOSTA,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 5, 2011
  order of the Court of Appeals is considered and, it appearing to this Court that the case of
  Chaidez v United States, cert gtd ___ US ___; 132 S Ct 2101; ___ L Ed 2d ___ (2012), is
  pending before the United States Supreme Court and that the decision in that case may
  resolve an issue raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 6, 2012                        _________________________________________
           h0703                                                               Clerk